Citation Nr: 1441198	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to November 16, 2007 for the grant of service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for mercury poisoning due to dental fillings characterized by excessive earwax, heavy deposits of phlegm in the throat, metallic taste, and depressed immune system, claimed as dental amalgam syndrome.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a nasal obstruction with the partial loss of smell.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  During the hearing, the Veteran indicated that he waived initial agency of original jurisdiction (AOJ) consideration of evidence received after the December 2009 statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of a copy of the transcript from the June 2014 Board hearing.

The issues of entitlement to service connection for mercury poisoning and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nasal obstruction with partial loss of smell are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On November 16, 2007, the RO received the Veteran's original claim for service connection for pseudofolliculitis barbae.

2.  In an October 2008 rating decision, service connection for pseudofolliculitis barbae was granted, effective November 16, 2007. 

3.  VA received no communication that constitutes a formal or informal claim for service connection for pseudofolliculitis barbae prior to November 16, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to November 16, 2007, for the grant of service connection for pseudofolliculitis barbae have not been met.   38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2008 letter, sent prior to the initial unfavorable decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the October 2008 rating decision on appeal awarded service connection for pseudofolliculitis barbae and the Veteran subsequently appealed with respect to the propriety of the assigned effective date.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his pseudofolliculitis barbae was granted and effective date was assigned in the October 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included entitlement to an earlier effective date for the award of service connection for pseudofolliculitis barbae.  Also, information was solicited addressing the Veteran's contentions regarding his allegations that an effective date prior to November 16, 2007, was warranted for his award of service connection for such disability, including his belief that the appropriate effective date was in March 2005, the date he informed a VA dentist of his problems with pseudofolliculitis barbae.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.   Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that an effective date of March 8, 2005, the date he informed a VA dentist of his problems with pseudofolliculitis barbae, is warranted for the award of service connection for this disability.

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.§ 3.400(b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157;  Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A review of the record reveals that the Veteran's original claim seeking service connection for pseudofolliculitis barbae, claimed as a skin rash, was received by the RO on November 16, 2007, more than 25 years after his separation from service in 1980.   The claim consisted of a Report of Contact in which the Veteran informed VA via telephone that he sought service connection for a skin rash.  There is no indication in the record that any attempt was made, by either the Veteran or his authorized representative, to seek service connection for pseudofolliculitis barbae prior to that date.  In the October 2008 rating decision on appeal, the RO granted service connection for such disability, effective November 16, 2007, the date VA received the Veteran's original claim.  

Indeed, the Veteran does not argue that he filed a formal or informal claim for service connection for pseudofolliculitis barbae prior to November 16, 2007. Rather, he asserts that he is entitled to an earlier effective date based on VA dental treatment received on March 8, 2005.  Further, during his June 2014 hearing, the Veteran states that he was not aware of his medical condition until his March 2005 treatment or he would have filed a claim earlier.  Even so, the Board also notes an impression of beard irritation/folliculitis in an October 1991 VA treatment note and an assessment of pseudofolliculitis barbae in an April 1992 VA treatment note.

In this regard, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R.     §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).   While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level. 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006). Neither of those circumstances was present in this case. 

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83. Although the Veteran generally asserts that he would have sought service connection for pseudofolliculitis barbae earlier than November 2007 had he been aware of the condition, the fact remains that he did not actually file a claim prior to November 16, 2007. 

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for pseudofolliculitis barbae until November 16, 2007, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than November 16, 2007, the date VA received his original claim.  Therefore, the Veteran's claim for an earlier effective date for the award of service connection for pseudofolliculitis barbae must be denied. 


ORDER

An effective date prior to November 16, 2007 for the grant of service connection for pseudofolliculitis barbae is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Veteran contends that he suffers from a nasal obstruction and the partial loss of smell as a result of an eye surgery conducted at VA in 1990.  Specifically, he contends that the placement of the laser that was used in the surgery displaced or dislocated his nasal septum or that the excessive pressure that the laser placed on the septum caused it to become dislodged.  In the alternative, the Veteran argues that the claimed surgery aggravated or worsened his existing deviated nasal septum.  Additionally, in documents of record, he appears to also allege that a root canal surgery in 1992 or 1995 also caused or aggravated such disorders.  

The Board notes that an additional disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, it is not clear when and at what facility the Veteran underwent the reported root canals and eye surgery at VA.  Although the Veteran testified during his June 2014 hearing that he had undergone such eye surgery at the Indianapolis VA Medical Center in 1990, treatment records from this facility dated in 1990 do not reflect such eye surgery.  A March 1992 VA treatment record indicates that the Veteran was status-post bilateral medial rectus surgery that was performed in March 1987, but the facility which performed this surgery was not identified.  Therefore, on remand, the Veteran should be asked to clarify the date of the claimed eye surgery and root canals, and the facility or provider that performed such procedures.  Additionally, the Veteran suggested that he had been provided with a list of possible risks of the eye surgery and that he had signed a consent form. Therefore, after receiving clarification from the Veteran, all identified records, to include any informed consent forms, should be obtained.

Pertaining to the Veteran's service connection claim, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons noted below, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed mercury poisoning.

In this regard, the Veteran has alleged suffering from mercury poisoning and related symptoms as a result of in-service dental work.  Specifically, he alleges that the in-service dental work contained mercury fillings.  Service treatment records document the Veteran's extensive dental work   An October 2010 statement from Dr. G. W. indicates that he had removed mercury containing dental restorations to several of the Veteran's teeth in October and November 2005.  In addition, the Veteran submitted various internet articles which detailed the effects and causes of mercury poisoning.  Therefore, in light of the Veteran's in-service dental treatment and his contentions, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed mercury poisoning.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting additional information regarding his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nasal obstruction with partial loss of smell.  Specifically, request that the Veteran identify the date of the alleged root canals and eye surgery, and the name of the facility performing such procedures.  Thereafter, all identified records, to include any informed consent forms, should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed nasal obstruction with the partial loss of smell and/or mercury poisoning and to submit any additional statements addressing the etiology of such disorders.  After securing any necessary authorization from him, obtain all identified treatment records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the above development, and following obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed mercury poisoning.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Identify all diagnoses related to the Veteran's claimed mercury poisoning.

(b) For each diagnosed disorder related to mercury poisoning, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to include any in-service dental work.  In this regard, the examiner should consider the Veteran's contentions that his in-service dental work included mercury fillings and resulted in his mercury poisoning. 

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include consideration of whether a VA opinion was required to adjudicate the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a nasal obstruction with the partial loss of smell, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


